Citation Nr: 0522546	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
March 4, 2005, and in excess of 50 percent from March 4, 
2005. 

2.  Entitlement to restoration of a 40 percent rating for 
right leg varicose veins, currently rated as 20 percent 
disabling. 

3.  Entitlement to restoration of a 40 percent rating for 
left leg varicose veins, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to December 
1946, and from August 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  By a rating action of August 2002, 
the RO proposed reducing the rating for varicose veins from 
the 40 percent assigned for each leg to a single 30 percent 
rating.  The veteran testified at a hearing before hearing 
officer at the RO in December 2002.  A transcript of that 
hearing is of record.  Subsequently, an April 2003 RO 
decision finalized the proposed rating decision, but reduced 
the rating to 20 percent for each leg.  

By a rating action of March 2004, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective May 17, 1999.  In a subsequent rating 
decision in May 2005, the RO increased the evaluation for 
PTSD from 30 percent to 50 percent, effective March 4, 2005.  
The veteran has perfected an appeal of the above decisions.  



FINDINGS OF FACT

In July 2005, prior to the promulgation of a decision in the 
appeal, a written statement was received from the veteran in 
which he withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran concerning the issues currently on appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2004).  

By a rating decision dated in April 2003, the RO reduced the 
evaluation for the right and left leg varicose veins, from 40 
percent to 20 percent.  The veteran perfected an appeal of 
the reduction of his assigned evaluations for varicose veins 
by filing a substantive appeal (VA Form 9) in September 2003.  
Subsequently, in March 2004, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective May 17, 1999.  The veteran perfected an 
appeal of the evaluation assigned by filing a substantive 
appeal in December 2004.  Thereafter, in May 2005, the RO 
increased the evaluation for PTSD from 30 percent to 50 
percent, effective March 4, 2005.  The May 2005 rating action 
also granted the veteran's claim for a total disability 
rating based on individual unemployability, effective March 
4, 2005.  In July 2005, the veteran submitted a VA Form 21-
4138 wherein he stated that, based on the recent award of 
individual unemployability, he wished to withdraw the 
existing appeal.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of entitlement to restoration of a 40 percent 
disability rating for varicose veins in the right and left 
leg, and entitlement to an increased rating for PTSD.  Hence, 
there remains no allegation of errors of fact or law for 
appellate consideration on those issues.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claims for 
restoration of and increased ratings for varicose veins in 
the right and left leg, and increased rating for PTSD; as 
such, those issues are dismissed.  


ORDER

The claim of entitlement to an increased rating for PTSD in 
excess of 30 percent prior to March 4, 2005, and in excess of 
50 percent from March 4, 2005, is dismissed.  

The claim of entitlement to restoration of a 40 percent 
rating for right leg varicose veins, currently rated as 20 
percent disabling, is dismissed.  

The claim of entitlement to restoration of a 40 percent 
rating for left leg varicose veins, currently rated as 20 
percent disabling, is dismissed.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


